Appeal by defendant from two judgments of the County Court, Suffolk County (Buckley, J.), both rendered May 14, 1982, convicting him of robbery in the second degree, and attempted robbery in the second degree (two counts), upon his pleas of guilty, and imposing sentences. Judgments affirmed. We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mollen, P. J., Damiani, Mangano and Gulotta, JJ., concur.